Haskell, A. J.,
dissenting. Concurring in the result, so far as it affects other classes of vouchers, I dissent from the reasoning and the conclusion by which the “ second issue of bonds to pay interest on the public debt,” (August 26th, 1868,) and “bonds for the relief of the treasury,” (February 17th, 1869,) are excluded from the operation of the consolidation act.
Some reasons for such dissent will be briefly stated.
The act of August 26th, 1868, 14 Stat. 18, clothed the-governor with power to borrow money for the state by issuing bonds, and prescribed two limitations. First, relating to amount y Second, to time. It is not pretended that either of these restrictions was violated; but it is contended that the governor was, by the act, impliedly restrained from making more than a single issue. The act is, itself, very brief, and it is difficult, within the widest scope of its language, to find support for such a proposition.
But however interesting might be questions as to exhaustion *311of power by a single exercise of it, or as to the right of the general assembly, without a two-thirds vote, to extend the time for the exercise of a power conferred in an act creating a public debt, or what disaster might result if the legislative body should authorize the executive to make successive issues of bonds at his discretion, to borrow money to a limited extent — however interesting in themselves — such questions do not properly arise in this^ case. For, so far as rights arising under the operation of the consolidation act are concerned, such objections are disposed of by the act itself, enacted as it was under the full light of the judicial determinations announced in the ease of Morton, Bliss & Co., 4 8. C. 430. The ruling of the court on the point referred to, is thus succinctly stated in the heading to the case as reported: “ Where an act to create a, public debt, by a loan on bonds of the state, is passed in the mode prescribed by the constitution of the state, but some requirement of the act — as, for instance, that the bonds shall be sold at the highest market price — is not complied with by the officer charged with its execution, it is competent for the legislature by an- act, not passed by the vote of two-thirds of the members of each house, to waive the objection and validate the bonds.”
The consequence is plain, for the officer is the mere agent of the general assembly, and the principal may waive objections to the irregularities of his agent, and, by recognition or other conduct, as well as by direct ratification, may validate his transactions. The Supreme Court having decided that a two-thirds vote was not necessary, the act of March 20th, 1869, to extend the time to make the issue, is of force. The consolidation act likewise, although not passed by the two-thirds vote, is of full force and effect so far as it has any relation to irregularities on the part of the agents employed by the legislature to issue the bonds therein named. Anterior to the passage of this act the “ first ” and “ second issue ” had been completed — the second in part canceling the first, and leaving outstanding from both issues $1,197,000 in bonds. The general assembly recognizes the amount and specifies it, and orders it to be treated as an existing debt of the state, under and by virtue of the act creating the debt, and, waiving any and all objections for irregularities or *312lack of authority on the part of its agent, ratifies and confirms his acts. This point involves no constitutional question, for that, whether rightfully or not, was settled when the act was passed, but depends solely upon the law of recognition by the principal of the acts of his agent, and the ratification of them by such recognition. The recognition exceeds mere acquiescence in this case, and amounts to active confirmation, for the legislature rests a new contract upon the bonds thus recognized.
The objection to the other class of bonds “ for the relief of the treasury ” rests upon constitutional grounds, and as to them the recognition by the general assembly does not, for the same reasons above stated, remove the defect, if such there be.
The first ground is that the loan was not “ to defray extraordinary expenditures. Const., Art. IX., § 7.
Money to be expended for the “ relief of the treasury ” certainly does not come within the “ ordinary ” expenses as defined by the constitution. That instrument carefully defines the “ ordinary,” and leaves to the word “ extraordinary ” every expenditure which does not come within the limits of the former. That is the sole question for the judiciary to consider; for if the expenditure be “ extraordinary ” in its nature, the general assembly, by the vote required by the constitution, has the power to create a debt by bonds to defray it. And it cannot for a moment be claimed that money for the relief of the treasury comes among “ ordinary ” expenses, which are otherwise directly provided for by the constitution.
It is quite immaterial that the court is not able to perceive what relief the treasury might require or the reasonableness of the expenditure. Those are matters left to the discretion of the general assembly. Luther v. Borden, 7 How. 45. But if that were a question within the jurisdiction, some light might be thrown upon it by the ordinance adopted January 29th, 1868, to levy a special tax and for other purposes, among which are drafts upon the treasury, with directions to the general assembly to raise funds, if necessary, to reimburse the treasury.
The other objection is that the debt is not for some single object distinctly specified. In obedience to another provision in the constitution, the “subject,” or “object,” (for the words are *313synonyms in the sense in which they are there employed,) is distinctly stated in the title to the act, which is confined to the “subject” expressed in the title. Art. II, § 20. The act to borrow moTiey to pay the interest on the public debt is subject to the same objection, for its object is contained in the title, but, according to the decision in this case, comprehends, by implication, (1) the interest accruing at a particular time, and (2) interest on a great variety of classes of public indebtedness. I wish no more than the application of the same rule.
The annual tax act seldom specifies more than the general purposes, but leaves the details to the appropriation act; yet the validity of such an act could not for a moment be questioned. The general assembly could, by a simultaneous or subsequént act, have made a detailed application of the money borrowed on the bonds issued by the act in question, and, while the propriety of the application might have been a question, the validity of the original act thus explained would hardly have been assailed by the most litigious mind. But that is a question resting with the legislative body, and not the judicial, and the public must not be made to suffer for what thus rests on discretion, and may be done after as well as before or together with the transaction out of which the contract arises.
For the reasons thus briefly and imperfectly presented, I dissent on the points indicated.
As regards the legal effect of the consolidation act, as a compromise or otherwise, I make no comment, since it has not been in that light discussed by the majority of the court. Nor do I discuss the effect of the various acts which are alleged as acquiescence on the part of the state, reserving to myself the right hereafter to express my views on these points, if, after further reflection, I should deem it necessary or proper.
Judgment set aside.